Exhibit 16.1 November 5, 2007 Securities and Exchange Commission Washington, DC 20549 Ladies and Gentlemen: We have read the draft Current Report on Form 8-K for Nano-Proprietary, Inc. explaining the termination of the auditor-client relationship, and stating that during the two most recent fiscal years and through November 5, 2007, there were no unresolved disagreements between Sprouse & Anderson, L.L.P., and that all opinions issued by Sprouse & Anderson L.L.P. during that period were unqualified.We agree with these statements. Very truly yours, SPROUSE & ANDERSON, L.L.P.
